          Case 2:14-cr-00103-GMN-VCF Document 384 Filed 11/17/20 Page 1 of 2




1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     UNITED STATES OF AMERICA,                       )
4                                                    )
                          Plaintiff,                 )        Case No.: 2:14-cr-00103-GMN-VCF-1
5
            vs.                                      )
6                                                    )                    ORDER
     ASHARON BRAVO,                                  )
7                                                    )
                          Defendant.                 )
8
                                                     )
9           Pending before the Court is Defendant Asharon Bravo’s (“Defendant’s”) Motion for
10   Compassionate Release, (ECF No. 373). The Government filed a Response, (ECF No. 382),
11   indicating that it does not oppose Defendant’s release. Accordingly, IT IS HEREBY
12   ORDERED that Defendant’s Motion for Compassionate Release, (ECF No. 373), is
13   GRANTED.
14          IT IS FURTHER ORDERED that this Order shall be stayed until the Probation Office
15   is able to verify Defendant’s residence and/or establishment of a release plan, to make
16   appropriate travel arrangements, and to ensure Defendant’s safe release.
17          IT IS FURTHERED ORDERED that, to ensure Defendant’s safe release, Defendant
18   shall undergo a fourteen (14) day quarantine period before her release. The 14-day period shall
19   commence after the Probation Office has otherwise verified Defendant’s residence and/or
20   establishment of a release plan, made appropriate travel arrangements, and ensured Defendant’s
21   safe release.
22          IT IS FURTHER ORDERED that the Probation Office shall file a Notice with the
23   Court once it has verified Defendant’s residence and/or establishment of a release plan, made
24   appropriate travel arrangements, and ensured Defendant’s safe release. If the Probation Office
25   is unable to do so by December 1, 2020, it shall immediately notify the Court and show cause


                                                Page 1 of 2
          Case 2:14-cr-00103-GMN-VCF Document 384 Filed 11/17/20 Page 2 of 2




1    why the Court should not order the commencement of Defendant’s quarantine period and
2    termination of the stay after the quarantine’s completion.
3           Dated this 17
                       ___ day of November, 2020.
4

5

6
                                                  ___________________________________
7
                                                  Gloria M. Navarro, District Judge
                                                  UNITED STATES DISTRICT COURT
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                Page 2 of 2
